Citation Nr: 0431549	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  04-08 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an effective date earlier than October 28, 
2002, for the grant of service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to July 
1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2003 rating decision of the 
Fort Harrison, Montana, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted compensation for post-
traumatic stress disorder with an effective date of October 
28, 2002.

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in May 2003.  A transcript of 
this hearing has been associated with the claims file. 

FINDINGS OF FACT

1.  The veteran filed a claim for compensation for post-
traumatic stress disorder on October 28, 2002.

2.  Prior to October 28, 2002, there was no informal or 
formal claim for service connection for post-traumatic stress 
disorder.

CONCLUSION OF LAW

The criteria for an effective date prior to October 28, 2002, 
for entitlement to service connection for post-traumatic 
stress disorder have not been met. 38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

In this case, the veteran raised the issue of entitlement to 
an earlier effective date in his notice of disagreement to 
the March 2003 rating decision granting compensation for 
post-traumatic stress disorder.  If, in response to notice of 
its decision on a claim for which VA has already given the 
section 5103(a) notice, VA received a notice of disagreement 
that raises a new issue, section 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  VAOPGCPREC 
8-2003.

The Board finds that the requirements of the VCAA have been 
met, as a statement of the case pertaining to the issue of an 
earlier effective date was sent to the veteran after the 
receipt of his notice of disagreement raising this issue.  
Section 5103(a) notice had already been given in November 
2002 in relation to his claim for compensation for post-
traumatic stress disorder.

The Board finds that the preponderance of the evidence is 
against an effective date earlier than October 28, 2002, for 
the grant of compensation for post-traumatic stress disorder.

Unless specifically provided otherwise in 38 U.S.C.A. Chapter 
51, the effective date of an award based on an original 
claim, a claim reopened after final adjudication, or a claim 
for increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2004).

The effective date of an award of disability compensation 
shall be the day following the date of discharge or release 
if application is received within one year from such 
discharge or release. 38 U.S.C.A. § 5110(b)(1) (West 2002); 
38 C.F.R. § 3.400(b)(2)(i).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2004).

An original claim is an initial formal application on a form 
prescribed by the Secretary.  38 C.F.R. § 3.160(b) (2004).

Subject to 38 U.S.C.A. § 5101, where compensation, dependency 
and indemnity compensation, or pension is awarded or 
increased pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found but shall not be earlier than 
the effective date of the Act or administrative issue.  In no 
event shall such award or increase be retroactive for more 
than one year from the date of application therefore or the 
date of administrative determination of entitlement, 
whichever is earlier.  38 U.S.C.A. § 5110(g); 38 C.F.R. 
§ 3.114 (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

At the May 2004 hearing before the undersigned Veterans Law 
Judge, the veteran stated that he filed a claim for financial 
assistance with VA in 1976 or 1977.  He also stated that he 
was admitted to a VA hospital in Sheridan in September 1977 
for alcoholism, and that he filed a claim for post-traumatic 
stress disorder at that time.  He asserted that in his claims 
file was a VA Form 10-7131 which indicated that he was 
admitted to the VA hospital on September 27, 1977, and that a 
notation on the form, which inquired as to whether a claim 
had been settled, proved that he had a claim pending.  The 
Board notes that in May 2004, records were requested from the 
VAMC Sheridan, and the reply indicated that there was no 
record of the veteran's treatment at that facility.  
Regarding the VA Form 10-7131 referred to by the veteran at 
the hearing, the Board notes that on the bottom of the form, 
the RO adjudication officer's response indicated that no 
claim had been filed.  The Board finds this response 
probative.  Furthermore, although there is a reference to 
service connection, no particular benefit was identified; 
this does not constitute an informal claim.  

The veteran also has asserted that he warrants an earlier 
effective date because he had been to counseling since 1984 
and that he started back again on June 4, 1999.  He stated 
that he was not properly informed of his entitlement to 
benefits at that time, and that if he had been properly 
informed, he would have applied when he first started 
receiving counseling in 1984.  The Board notes that the 
Supreme Court has held that everyone dealing with the Federal 
Government is charged with knowledge of federal statutes and 
lawfully promulgated agency regulations, and that regulations 
are binding on all who seek to come within their sphere, 
"regardless of actual knowledge of what is in the regulations 
or of the hardship resulting from innocent ignorance."  Fed. 
Crop Ins. Corp. v. Merrill, 322 U.S. 380, 384-85 (1947).  
Even though the veteran may not have known of his entitlement 
to benefits, he was necessarily charged with this knowledge.  
Morris v. Derwinski, 1 Vet. App. 260 (1991).  His assertion 
that he was unaware of this entitlement, even if true, does 
not exempt the veteran from the requirements of the law.  

The law clearly states that the effective date of an award of 
compensation based on an original claim is the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later. 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400 (2004).  The veteran's claim for compensation for post-
traumatic stress disorder was received by VA on October 28, 
2002, as indicated by date stamp.  There was no communication 
or action indicating an intent to apply for compensation for 
post-traumatic stress disorder prior to that date.  There are 
counseling and treatment reports prior to October 28, 2002.  
However, there is no indication of any intention to apply for 
VA compensation benefits in those reports.  Further, in 1984, 
the year the veteran began counseling, Diagnostic Code 9411, 
for post-traumatic stress disorder, was already a part of the 
rating table.  Thus, he does not warrant an effective date 
based on a liberalizing law or VA issue.  38 U.S.C.A. 
§ 5110(g); 38 C.F.R. § 3.114 (2003).  The Board notes that 
the veteran did apply for benefits in October 1989, for 
entitlement to service connection for residuals of malaria.  
He did not indicate any desire to apply for entitlement to 
compensation for post-traumatic stress disorder in that 
claim.

The Board has reviewed the record and can find no claim or 
informal claim that reflects an intent to seek compensation 
for post-traumatic stress disorder prior to October 28, 2002.  
VA's duty to adjudicate all claims reasonably raised does not 
require VA to anticipate a claim for a particular benefit 
where no intention to raise it was expressed.  See Brannon v. 
West, 12 Vet. App. 32, 35 (1998).  The date of claim is 
controlling and an effective date prior to October 28, 2002, 
may not be assigned.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  Although there are treatment and counseling reports 
prior to that date, they do not reflect any intention of the 
veteran to file a claim for service connection for post-
traumatic stress disorder with VA.  Furthermore, prior to 
October, the veteran was not in receipt of compensation for 
any disability.  Therefore, the provisions of 38 C.F.R. 
§ 3.157 are not applicable.

The Court has clearly recognized that pursuant to 38 U.S.C.A. 
§ 5110, the effective date of an award shall not be earlier 
than date of receipt of application therefore.  In addition, 
a specific claim must be filed.  38 U.S.C.A. § 5101.  Both 
statutes clearly establish that an application must be filed.  
See Wells v. Principi, 3 Vet. App. 307 (1992).

The Board finds that the preponderance of the evidence is 
against an effective date earlier than October 28, 2002, for 
the grant of service connection for post-traumatic stress 
disorder, and there is no doubt to be resolved.

ORDER

Entitlement to an effective date earlier than October 28, 
2002, for the grant of service connection for post-traumatic 
stress disorder is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



